DETAILED ACTION
Applicant’s amendment and remarks received 17 May 2022 have been fully considered.  Claims 1-7 and 15-20 are therefore allowed with the additional limitations included.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 and 15-20 are directed to an allowable product. Applicant has requested claims 8-14 to be rejoined.  The Examiner disagrees.  In order for rejoinder, all the limitations of an allowable product should be incorporated in independent claim 8.  However, claim 8, directed to Species II, the non-elected species does not incorporate the coupler having metamaterial segments.  Therefore, claims 8-14 have NOT been rejoined.
Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claims 8-14 directed to an invention non-elected in the reply filed on 31 March 2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-7, the prior art of record fails to disclose or reasonably suggest an optical coupler structure comprising a waveguide in a first insulator aligned along a first line, a second insulator on the first insulator and the waveguide and a coupler structure in the second insulator and comprising coupler metamaterial segments separated from one another and aligned along a second line, wherein the first line and the second line are parallel and within a plane, wherein a portion of the waveguide overlaps a portion of the coupler structure, wherein the coupler metamaterial segments intersect the plane and have second widths in the direction perpendicular to the plane, and wherein the second widths have multiple tapers decreasing along the second line from a center of the coupler structure to input and output ends of the coupler structure in addition to the accompanying features of the independent claim.
In regards to claims 15-20, the prior art of record fails to disclose or reasonably suggest an optical coupler structure comprising a continuous waveguide in a first insulator aligned along a first line, a second insulator on the first insulator and the continuous waveguide and a coupler structure in the second insulator, wherein the coupler structure comprises coupler metamaterial segments separated from one another and aligned along a second line, wherein the first line and the second line are parallel and within a plane, wherein a portion of the continuous waveguide overlaps a portion of the coupler structure, wherein the continuous waveguide has a first tapered shape along the first line, 17/170,9595wherein the coupler metamaterial segments intersect the plane and have second widths in a direction perpendicular to the plane, and the second widths have a second taper along the second line, wherein the first tapered shape is different from the second taper where the continuous waveguide overlaps the coupler structure, and wherein the continuous waveguide overlaps the coupler structure from an input end of the coupler structure to an output end of the coupler structure in addition to the accompanying features of the independent claim.
A close prior art of record is previously discussed U.S. Patent Application Publication 2018/0120504 to Qi et al.  Qi teaches an optical coupling comprising a waveguide and a coupler structure having metamaterial segments, the waveguide and the coupler structure having tapers.  However, Qi fails to teach the coupler metamaterial segments intersect the plane and have second widths in the direction perpendicular to the plane, and wherein the second widths have multiple tapers decreasing along the second line from a center of the coupler structure to input and output ends of the coupler structure and wherein the continuous waveguide overlaps the coupler structure from an input end of the coupler structure to an output end of the coupler structure.
Another close prior art of record is U.S. Patent 9,904,011 to Hatori et al.  Hatori teaches an optical waveguide and coupler structure where the waveguide and coupler structure has tapers that overlap.  But Hatori fails to teach the coupler structure or any structure to include metamaterial segments.
Therefore, claims 1-7 and 15-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.  References B and C teach tapered waveguides and coupler structures.  
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874